Case 1:17-cv-22144-MGC Document 214 Entered on FLSD Docket 07/08/2021 Page 1 of 1
             USCA11 Case: 19-10315 Date Filed: 07/02/2021 Page: 1 of 1
                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                      Scott S. Harris
                                                                      Clerk of the Court
                                                                      (202) 479-3011
                                       July 2, 2021
                                                            17CV22144-MGC
     Clerk
     United States Court of Appeals for the Eleventh                                 AP
     Circuit
     56 Forsyth Street, N.W.
     Atlanta, GA 30303                                                   Jul 2, 2021

                                                                                           MIAMI
           Re: Shkelzën Berisha
               v. Guy Lawson, et al.                                                   AP
               No. 20-1063
               (Your No. 19-10315)
                                                                           Jul 7, 2021

     Dear Clerk:                                                                           MIAMI


           The Court today entered the following order in the above-entitled case:

           The petition for a writ of certiorari is denied. Justice Thomas,
     dissenting from the denial of certiorari. Justice Gorsuch, dissenting from the
     denial of certiorari.



                                             Sincerely,




                                             Scott S. Harris, Clerk
